                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

ROBERTS, CHRISTIAN and FLORENCE  )
HEIRS; HODGE, INEZ HEIRS; JACOB  )
and MARY MAGDELENE HEIRS; JAMES  )
HENRY and JOHANNA HEIRS; MEYERS, )
HERMAN and ARIMENTA HEIRS;       )           Civil No. 18-63
ZYSTEMA, LORENTZINE HEIRS; JOHN  )
VON BEVERHOUT HEIRS; OSBORNE     )
HODGE, IDA SMITH, VERL E.        )
THOMAS, HAROLD A. THOMAS,        )
AMERICA HODGE SMITH, PATRICIA    )
SMITH, MANSUR MUWAKKIL, ADEMOLA  )
OLUGEBEFOLA, and ELEANOR         )
SULLIVAN,                        )
                                 )
           Plaintiffs,           )
                                 )
               v.                )
                                 )
DAVID BERNHARDT1, in his         )
official capacity as Secretary   )
of the Interior; U.S. DEPARTMENT )
OF THE INTERIOR; NATIONAL PARK   )
SERVICE                          )
                                 )
           Defendants.           )
                                 )

APPEARANCES:

Osborne Hodge
New York City, NY
     Pro Se,

Ida Smith
New York City, NY
     Pro Se,

America Smith
New York City, NY
     Pro Se,


1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current United States
Secretary of the Interior as a party.
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Judgment
Page 2

Patricia Smith
Bronx, NY
     Pro Se,

Harold A. Thomas, III
Bronx, NY
     Pro Se,

Verl E. Thomas
New York City, NY
     Pro Se,

Ademola Olugebefola
New York City, NY
     Pro Se,

Eleanor R. Sullivan
Brooklyn, NY
     Pro Se,

Mansur Muwakkil
Brooklyn, NY
     Pro Se,

Gretchen C.F. Shappert, U.S. Attorney
Joycelyn Hewlett, AUSA
U.S. Attorney’s Office
St. Thomas, VI
     For David Bernhardt, in his official capacity as Secretary
of the Interior; the U.S. Department of the Interior; and the
National Park Service.
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Judgment
Page 3

                               JUDGMENT
GÓMEZ, J.

     Before the Court is the motion of the United States to

dismiss this matter for lack of subject matter jurisdiction and

failure to state a claim.

     For the reasons outlined in the Memorandum Opinion of even

date, it is hereby

     ORDERED that the motion of the United States, ECF No. 17,

to dismiss is GRANTED; it is further

     ORDERED that the complaint, ECF No. 1, is DISMISSED.




                                      S\
                                           Curtis V. Gómez
                                           District Judge
